Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20160336107 A1) in view of Yang (US 20170004917  A1)
Regarding Claim 1:
Choi teaches An inductor component comprising: 
a first magnetic layer (12, Fig. 2; para 0046, 0071, 0102) and a second magnetic layer (11) containing a resin; 
a substrate (30, Fig. 2; para 0047) of a sintered body having a first principal surface (i.e. lower surface of 30 in Fig. 2) in close contact with the first magnetic layer and a second principal surface (i.e. upper surface of 30 in Fig. 2) above which the second magnetic layer is disposed; and 
a spiral wiring (40) disposed between the second magnetic layer and the substrate.
Choi does not teach an insulating layer that directly contacts the substrate and separates that spiral winding from the substrate.
However, Yang teaches that an insulating layer (18a, Fig. 1; para 0019-0021) that directly contacts the substrate (10) and separates that spiral winding (50a) from the substrate (construed from  Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Choi in view of Yang to have an insulating layer that directly contacts the substrate and separates that spiral winding from the substrate to protect the coil from short circuit and damage.

Regarding Claim 2:
As applied to claim 1, the modified Choi teaches that the substrate is a magnetic substance (see para 0081).

    PNG
    media_image1.png
    252
    412
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 2

Regarding Claim 5:
As applied to claim 1, the modified Choi teaches that a sum of the thickness of the first magnetic layer (t1, see Drawing: 1) and the thickness (t2, Drawing:1) of the second magnetic layer is larger than the thickness (t3) of the substrate (construed from Drawing: 1).  

Regarding Claim 6:
As applied to claim 5, the modified Choi teaches that the thickness of the first magnetic layer and the thickness of the second magnetic layer are both larger than the thickness of the substrate (construed from Drawing: 1).    

Regarding Claim 10:
As applied to claim 1, the modified Choi teaches that an insulating layer (18, see Yang’s Fig. 1) disposed on the second principal surface of the substrate (10), wherein the spiral wiring (50a, Yang’s Fig. 1; para 0042) is formed on the insulating layer.

Regarding Claim 11:
As applied to claim 11, the modified Choi teaches that a second insulating layer (18b, see Yang’s Figs. 1), disposed on the insulating layer wherein the spiral wiring is covered with the second insulating layer (construed from Yang’s Fig. 1).

Regarding Claim 12:
As applied to claim 1, the modified Choi teaches that the spiral wiring (40) is disposed on the second principal surface of the substrate (30).

Regarding Claim 13:
As applied to claim 1, the modified Choi teaches that the spiral wiring includes a spiral-shaped first conductor layer (50, para 0050).
Choi does not teach that a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer, and wherein the first conductor layer has a thickness of 0.5 um or more.
However, Yang teaches that a second conductor layer (upper 50a, Fig, 1; para 0019) disposed on the first conductor layer and shaped along the first conductor layer (construed from Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer to provide better inductance for the electronic component.
The modified Choi teaches claim invention except the first conductor layer has a thickness of 0.5 um or more.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first conductor layer has a thickness of 0.5 um or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).
Furthermore, Mizoguchi (US 20010024739 A1) discloses in claim 7 that the thickness of the planar coil is 10 μm or more to 100 μm or less.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first conductor layer has a thickness of 0.5 um or more to meet design requirement for certain application.

Regarding Claim 14:
As applied to claim 1, the modified Choi teaches that the spiral wiring includes a spiral-shaped first conductor layer (50, para 0050).
Choi does not teach that a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer, and wherein the first conductor layer has a Ni content percentage of 5.0 wt% or less.
However, Yang teaches that a second conductor layer (upper 50a, Fig, 1; para 0019) disposed on the first conductor layer and shaped along the first conductor layer (construed from Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer to provide better inductance for the electronic component.
The modified Choi teaches claim invention except the first conductor layer has a Ni content percentage of 5.0 wt% or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first conductor layer has Ni content percentage of 5.0 wt% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).
Furthermore, Hwan (US 20140139309 A1) discloses in claim 3 that a nickel content in the internal electrode is 5 to 25 wt %.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first conductor layer has a Ni content percentage of 5.0 wt% or less to meet design requirement for certain application.

Regarding Claim 15:
As applied to claim 1, the modified Choi does not teach that the spiral wiring includes a spiral-shaped first conductor layer and a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer, and wherein a taper angle of a side surface of the first conductor layer is larger than a taper angle of a side surface of the second conductor layer.
	However, Yang teaches that the spiral wiring includes a spiral-shaped first conductor layer (see Drawing:2 )  and a second conductor layer (see Drawing:2 )  disposed on the first conductor layer and shaped along the first conductor layer, and wherein a taper angle (A1, Drawing: 2)  of a side surface of the first conductor layer is larger than a taper angle (A2, Drawing: 2)  of a side surface of the second conductor layer (construed from Drawing: 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the spiral wiring includes a spiral-shaped first conductor layer and a second conductor layer disposed on the first conductor layer and shaped along the first conductor layer, and wherein a taper angle of a side surface of the first conductor layer is larger than a taper angle of a side surface of the second conductor layer to provide a thin film type coil component which can reduce parasitic capacitance that occurs between coil patterns and improve inductance and resistance characteristics (see para 0009).
 

    PNG
    media_image2.png
    361
    313
    media_image2.png
    Greyscale


Drawing: 2, an annotated version of Fig. 3

This is separate rejection to reject claim 1 with another reference.

Claims 1, 3-4, and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20140022041 A1) in view of Yang .
Regarding Claim 1:
Park teaches an inductor component comprising: 
a first magnetic layer (12, Fig. 2; para 0044-45) and a second magnetic layer (11) containing a resin; 
a substrate (30, Fig. 2; para 0044) of a sintered body having a first principal surface (i.e. lower surface of 30 in Fig. 2) in close contact with the first magnetic layer and a second principal surface (i.e. upper surface of 30 in Fig. 2) above which the second magnetic layer is disposed; and 
a spiral wiring (41) disposed between the second magnetic layer and the substrate.
Park does not teach an insulating layer that directly contacts the substrate and separates that spiral winding from the substrate.
However, Yang teaches that an insulating layer (18a, Fig. 1; para 0019-0021) that directly contacts the substrate (10) and separates that spiral winding (50a) from the substrate (construed from  Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Choi in view of Yang to have an insulating layer that directly contacts the substrate and separates that spiral winding from the substrate to protect the coil from short circuit and damage.

Regarding Claim 3:
As applied to claim 1, Park teaches that the first magnetic layer and the second magnetic layer contain a metal magnetic powder (see para 0045) contained in the resin, and wherein the substrate is a sintered body of ferrite (see para 0049).  

Regarding Claim 4:
As applied to claim 3, the modified Park teaches that the first magnetic layer  and the second magnetic layer further contain a ferrite powder (see para 0045).

Regarding Claim 7:
As applied to claim 1, the modified Park does not teach that the electrical resistivity of the first magnetic layer and the electrical resistivity of the second magnetic layer are higher than the electrical resistivity of the substrate. 
 Although, Park explicitly does not disclose the functional characteristic “the electrical resistivity of the first magnetic layer and the electrical resistivity of the second magnetic layer are higher than the electrical resistivity of the substrate.”, but the limitation “the electrical resistivity of the first magnetic layer and the electrical resistivity of the second magnetic layer are higher than the electrical resistivity of the substrate.” is not patentable over Park, because, the limitation is directed to function or characteristic of claimed structure. Each of the limitation has been fully considered to the extent that the structure taught by Park in fig. 2, is reasonably capable of functioning or having the characteristic claimed.  Basis in fact is provided by the fact that modified Park, in fig. 2 teaches all of the structural features of the claimed limitation such as first magnetic layer, second magnetic layer, substrate and coil.
 Moreover, according to section 2114 of the MPEP, specifically, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). In the instant case, the prior art of reference Park in fig. 2, teaches claimed structure, Fed. Cir 1997, in view of the above, gave clear guidance that mere absence of functional limitation “the electrical resistivity of the first magnetic layer and the electrical resistivity of the second magnetic layer are higher than the electrical resistivity of the substrate” will not defeat the teaching of prior art. Therefore, claim limitation “the electrical resistivity of the first magnetic layer and the electrical resistivity of the second magnetic layer are higher than the electrical resistivity of the substrate” is not patentable over Park.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yang and further in view of Yokoyama et al. (US 20130154785 A1)
Regarding Claim 9:
As applied to claim 1, the modified Park teaches the claim invention except the substrate has a crack portion.
	However, YOKOYAMA discloses that in the magnetic ferrite layer 13, a crack 71 occurs due to firing (see para 0024, Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the substrate has a crack portion so that each layer is relaxed, and it is possible to avoid warpage, a crack, or the like  (see para 0024).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837